Citation Nr: 9933461	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-37 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland




THE ISSUE

The propriety of the initial 50 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from February 1977 to January 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  Prior to consideration of this appeal by a Member of the 
Board, in written correspondence dated in October 1999, the 
veteran affirmatively withdrew all matters in appellate 
status.  

2.  There currently is no justiciable case or controversy 
before this Member of the Board for active consideration.  



CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.4, 20.101, 20.204 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals (Board).  In its decisions, the 
Board is bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.204(b).  Withdrawal may be by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a Notice 
of Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204(c).  

In a statement dated in October 1999, the veteran requested 
that his appeal to the Board be withdrawn.  

Based upon the foregoing, the Board finds that the appellant 
has elected to withdraw his appeal pursuant to  38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  
Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. 
§§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  For the reasons 
stated, and in the absence of any question currently 
presented on appeal, the appeal is dismissed.  



ORDER

The appeal is dismissed.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

